       Case: 1:18-cv-07240 Document #: 46 Filed: 09/03/19 Page 1 of 3 PageID #:126




                                        U.S. DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

LYNNARDIO DEAN,                                      )
                                                     )
                      Plaintiff,                     )   Case Number: 1:18-cv-07240
                                                     )
          v.                                         )   Judge Gary Feinerman
                                                     )
METRO STAFFING,                                      )   Magistrate Judge Max D. Weisman
                                                     )
                     Defendant.                      )

                  DEFENDANT’S MOTION FOR A CONFIDENTIALITY ORDER

          Defendant Metro Staff, Inc.1 (“Defendant”), by its attorney, and pursuant to Rule 26(c) of the

Federal Rules of Civil Procedure, Local Rule 26.2 and Magistrate Judge Weisman’s Order dated

August 16, 2019 (see Docket Entry No. 43), hereby respectfully moves this Honorable Court to enter

a Confidentiality Order. In support of this Motion, Defendant states as follows:

          1.       In this case, Pro Se Plaintiff alleges that Defendant violated: (i) Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., by discriminating against him in the

terms and conditions of employment because of his race, gender and sexual orientation; and (ii) the

Illinois Human Rights Act, as amended, 775 ILCS 5/1 et seq., by discriminating against him in the

terms and conditions of employment because of his race, gender and sexual orientation.

          2.       In discovery, Plaintiff’s past and current financial information may be the subject of

written discovery requests. Also during discovery, Defendant anticipates that deposition questions

may include questioning related to this same subject matter. The parties’ respective financial records

are also likely to be the subject of information requests at varying stages of this litigation. Personnel

and other confidential records relating to the parties and non-parties are also likely to be subjects of

discovery requests.


1
    Metro Staff, Inc. has been misidentified in the caption as Metro Staffing.
     Case: 1:18-cv-07240 Document #: 46 Filed: 09/03/19 Page 2 of 3 PageID #:126




        3.      The foregoing record sources are likely to contain confidential and private

information about the parties and certain non-parties. Defendant, therefore, believes that there is

good cause to respectfully request that this Honorable Court enter a Confidentiality Order to protect

the privacy interests of the parties and non-parties to this litigation.

        4.      Defendant has prepared a Confidentiality Order, which is based on the United States

District Court for the Northern District of Illinois’ Model Confidentiality Order (Form LR 26.2).

        5.      Defendant has slightly revised the Model Confidentiality Order only to the extent that

the model contemplates options to be considered or rejected by litigants and to the extent that such

revisions are necessary for compliance with the Court’s Standing Order governing “Confidentiality

Orders.” Per the Court’s Standing Order governing “Proposed Orders,” a Word formatted copy of

the proposed Confidentiality Order has been submitted to the Court’s Proposed Order

Inbox: Proposed_Order_Weisman@ilnd.uscourts.gov and all parties of record have been copied on

that email.

        WHEREFORE, Defendant Metro Staff, Inc. respectfully moves this Honorable Court to enter

a Confidentiality Order.

Dated: September 3, 2019                               Respectfully submitted,

                                                       By:      /s/Brian K. Jackson
                                                                Attorney for Defendant

                                                               Brian K. Jackson
                                                               Laner Muchin, Ltd.
                                                               515 North State Street, Suite 2800
                                                               Chicago, Illinois 60654
    Case: 1:18-cv-07240 Document #: 46 Filed: 09/03/19 Page 3 of 3 PageID #:126




                                  CERTIFICATE OF SERVICE

       I, Brian K. Jackson, an attorney, hereby certify that on September 3, 2019, I caused to be

filed through the Court’s electronic filing system the foregoing DEFENDANT’S MOTION FOR A

CONFIDENTIALITY ORDER in the above-captioned matter, and the Court’s electronic filing

system has served a copy of same on the party of record listed below:

                                      Lynnardio Dean
                                      755 N. Central Ave #3B
                                      Chicago, IL 60644
                                      (312) 459-3834
                                      (312) 647-3358
                                      dean.lynnardio@gmail.com

                                      Pro Se


                                                /s/Brian K. Jackson
